DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 08/04/2021.
Status of Claims
Claims 1-7 filed on 08/04/2021 are currently pending and have been examined in this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/04/2021 and on 01/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Independent claim 7 is objected to because the claim recites analogous limitations to independent claim 1. Claims 1 and 7 are two independent claims that recite the same component manufacturing system.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-7 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-7 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of steps manufacturing wire harness. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “a main base; and a first production base and a second production base located in different regions from each other, wherein the main base has a function of designing a common wire harness commonly used for a plurality of vehicle product numbers and a plurality of optional wire harnesses different for each product number based on plan information from the customer, the first production base has a function of producing the common wire harness based on an order instruction from the main base, the second production base is located closer to a delivery location designated by the customer than the first production base, the second production base has a function of acquiring the common wire harness from the first production base, combining the common wire harness with the optional wire harness based on the order instruction from the main base, and delivering a completed wire harness to the delivery location, and the main base has a first order function of determining the number of common wire harnesses to be produced based on temporary order information and placing an order with the first production base, and a second order function of acquiring order confirmation information from the customer at a timing closer to a delivery date than the temporary order information and placing an order with the second production base for the completed wire harness based on the confirmation information”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the claimed elements describe a process for manufacturing wire harness. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 6-7 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 6-7 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-5 recite organizing human activity associated with managing personal behavior or relationships or interactions between people because the claimed elements describe a process for manufacturing wire harness. As a result, claims 2-5 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “A component manufacturing system that can be used by a component manufacturer that manufactures a wire harness, which is a vehicle component, based on a customer requirement, the system comprising: a main base; and a first production base and a second production base located in different regions from each other”. When considered in view of the claim as a whole, the recited additional elements do not integrate the abstract idea into a practical application because the additional elements are generic elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 6-7 recite substantially similar limitations to those recited with respect to claim 1. As a result, claims 6-7 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-5 include additional elements beyond those recited by independent claims 1, 6 and 6. The additional elements in the dependent claims include “main body part” and “a delivery part” as in claim 3, and “intermediate base” as in claim 4. When considered in view of the claims as a whole, the recited additional elements do not integrate the abstract idea into a practical application because the elements are generic elements that are merely used as a tool to perform the recited abstract idea, As a result, claims 2-5 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “A component manufacturing system that can be used by a component manufacturer that manufactures a wire harness, which is a vehicle component, based on a customer requirement, the system comprising: a main base; and a first production base and a second production base located in different regions from each other”. The recited additional elements do not amount to significantly more than the abstract idea because the additional elements are generic elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 6-7 recite substantially similar limitations to those recited with respect to claim 1. As a result, claims 6-7 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-5 include additional elements beyond those recited by independent claims 1, 6 and 6. The additional elements in the dependent claims include “main body part” and “a delivery part” as in claim 3, and “intermediate base” as in claim 4. The recited additional elements do not amount to significantly more than the abstract idea because the additional elements are generic elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-5 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-7 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being un-patentable over Nishikawa (US 5610454 A) in view of Takeuchi (US 4959509 A).
Regarding claim 1. Nishikawa teaches A component manufacturing system that can be used by a component manufacturer that manufactures a wire harness, which is a vehicle component, based on a customer requirement, the system comprising: [ Nishikawa, column 2 lines 50-53, Nishikawa teaches “manufacturing the added up number of common circuits and the dedicated circuits, and combining the common circuit with the dedicated circuits of the associated electrical systems to produce wire harnesses of the ordered appliances” wherein the dedicated circuit is equivalent to customer order or requirement] 
Nishikawa does not specifically teach, however, Takeuchi teaches 5a main base; and a first production base and a second production base located in different regions from each other, [Takeuchi, column 3 line 41 to column 4 line 2, Takeuchi teaches “FIG. 2 shows a state in which the auxiliary grommet unit 7 is received in the main grommet unit 2. The main grommet unit 2 through which the main wire harness 3 extends is fitted in the panel 1 in the first stage of the production line, and the auxiliary grommet unit 7 is then fitted into the opening 5 formed in the main grommet unit 2 in the second stage. The auxiliary wire harness 6 that is put through the auxiliary grommet unit 7 in the second production stage is, for instance, a wire harness for an air bag. The equipment such as an air bag or the like depends on the countries to which final products are shipped. Therefore, auxiliary wire harnesses for such components need to be installed separate from the main wire harness, and an arrangement to enable this is regarded as one of the most important aspects when considering the wiring of wire harnesses in an automotive vehicle”. The Examiner takes an official notice that most of the times the design facility is at a separate location from the production facility. Takeuchi teaches a first stage of production equivalent to the claimed first production base and a second stage of production equivalent to the claimed second production base. The second stage according to Takeuchi is at separate location and dependent on the country “The equipment such as an air bag or the like depends on the countries to which final products are shipped. Therefore, auxiliary wire harnesses for such components need to be installed separate from the main wire harness”] 
Nishikawa teaches a method of production controlling a wire harness for use in vehicles or industrial or household appliances and Takeuchi teaches grommet assembly for protecting main and auxiliary wire harnesses. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nishikawa to incorporate the teaching of Takeuchi by providing multiple stages production facilities dependent on customer requirements.  The motivation to combine Nishikawa with Takeuchi is advantageous because the equipment such as an air bag or the like depends on the countries to which final products are shipped. Therefore, auxiliary wire harnesses for such components need to be installed separate from the main wire harness, and an arrangement to enable this is regarded as one of the most important aspects when considering the wiring of wire harnesses in an automotive vehicle [Takeuchi, para. 0336].
Further, Nishikawa teaches wherein the main base has a function of designing a common wire harness commonly used for a plurality of vehicle product numbers and a plurality of optional wire 10harnesses different for each product number based on plan information from the customer, the first production base has a function of producing the common wire harness based on an order instruction from the main base, the second production base is located closer to a delivery location designated by the customer than the first production base, 15the second production base has a function of acquiring the common wire harness from the first production base, combining the common wire harness with the optional wire harness based on the order instruction from the main base, and delivering a completed wire harness to the delivery location, [ Nishikawa, Abstract, Nishikawa teaches “the wire harness is divided beforehand into the common circuit which is always provided independently of the presence or absence of the selectable electrical systems and the dedicated circuits one for each of the selectable electrical systems, the wire harness for the appliance is separated into a common circuit and dedicated circuits one for each of the associated electrical systems when an order of an appliance is made a number of common circuits and a number of each of the dedicated circuits for the electrical systems are added up, the added up number of an common circuits and the dedicated circuits are manufactured and the common circuit and the dedicated circuits of the associated electric systems are combined to produce wire harnesses of the ordered appliances” Nishikawa teaches commonly used wire harness and optional wire harness dependent on customer requirements are combined together. Nishikawa does not teach separate production locations but the separate production locations is taught by Takeuchi (as above)] and the main base has a first order function of determining the number of common wire 20harnesses to be produced based on temporary order information and placing an order with the first production base, [ Nishikawa, column 8 line 64 to column 9 line 5, Nishikawa teaches “the maximum quantity of the production lot is 130 for harnesses D and L while the minimum quantity thereof is 5 for harnesses E and M. However, in the production method according to this embodiment, the maximum quantity of the production lot is 670 for the common circuit while the minimum quantity thereof is 120 the dedicated circuit of an anti-lock braking system” wherein determining the number of common wire harnesses to be produced] and a second order function of acquiring order confirmation information from the customer at a timing closer to a delivery date than the temporary order information and placing an order with the second production base for the completed wire harness based on the 25confirmation information [ Nishikawa, column 3 lines 29-34, Nishikawa teaches “Furthermore, changes in production quantity can be dealt with simply by changing the combination of the dedicated circuits for the electrical systems which constitute a part of the wire harness, making change in production quantity easy” wherein confirmation information from the customer at a timing closer to a delivery date is a possible change in quantity. Wherein Nishikawa teaches dealing with change in quantity by changing the combination of the dedicated circuits for the electrical systems].  
Regarding claim 3. Nishikawa in view of Takeuchi teaches all of the limitations of claim 1 (as above). Further, Nishikawa teaches wherein the main base includes a main body part for acquiring the temporary order42 information and a delivery part for acquiring the confirmation information, and the second production base delivers the completed wire harness to the delivery location via the delivery part [ Nishikawa, column 8 line 66 to column 9 line 5, Nishikawa teaches “However, in the production method according to this embodiment, the maximum quantity of the production lot is 670 for the common circuit while the minimum quantity thereof is 120 the dedicated circuit of an anti-lock braking system. Thus, mass production can be performed using the production facility, such as a conveyor type production line” wherein a quantity of a common part is equivalent to a temporary order and a quantity of dedicated circuit is equivalent to the adjusted quantity (change in quantity) close to delivery date].  
Regarding claim 105. Nishikawa in view of Takeuchi teaches all of the limitations of claim 1 (as above). Nishikawa does not specifically teach, however, Takeuchi teaches wherein the optional wire harness is produced at the second production base  [Takeuchi, column 3 line 41 to column 4 line 2, Takeuchi teaches “FIG. 2 shows a state in which the auxiliary grommet unit 7 is received in the main grommet unit 2. The main grommet unit 2 through which the main wire harness 3 extends is fitted in the panel 1 in the first stage of the production line, and the auxiliary grommet unit 7 is then fitted into the opening 5 formed in the main grommet unit 2 in the second stage. The auxiliary wire harness 6 that is put through the auxiliary grommet unit 7 in the second production stage is, for instance, a wire harness for an air bag. The equipment such as an air bag or the like depends on the countries to which final products are shipped. Therefore, auxiliary wire harnesses for such components need to be installed separate from the main wire harness, and an arrangement to enable this is regarded as one of the most important aspects when considering the wiring of wire harnesses in an automotive vehicle”. Takeuchi teaches a first stage of production equivalent to the claimed first production base and a second stage of production equivalent to the claimed second production base. The second stage according to Takeuchi is at separate location and dependent on the country “The equipment such as an air bag or the like depends on the countries to which final products are shipped. Therefore, auxiliary wire harnesses for such components need to be installed separate from the main wire harness”] 
Nishikawa teaches a method of production controlling a wire harness for use in vehicles or industrial or household appliances and Takeuchi teaches grommet assembly for protecting main and auxiliary wire harnesses. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nishikawa to incorporate the teaching of Takeuchi by providing multiple stages production facilities dependent on customer requirements.  The motivation to combine Nishikawa with Takeuchi is advantageous because the equipment such as an air bag or the like depends on the countries to which final products are shipped. Therefore, auxiliary wire harnesses for such components need to be installed separate from the main wire harness, and an arrangement to enable this is regarded as one of the most important aspects when considering the wiring of wire harnesses in an automotive vehicle [Takeuchi, para. 0336].
Regarding claim 6. the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise. Claim 1 is a component manufacturing system claim while claim 6 is directed to a method which is anticipated by Nishikawa claim 1. 
Regarding claim 7. the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise. 
Claim 2 is rejected under 35 U.S.C. 103 as being un-patentable over Nishikawa in view of Takeuchi and in further view of Sato (JP 2003002444 A).
Regarding claim 2. Nishikawa in view of Takeuchi teaches all of the limitations of claim 1 (as above). Nishikawa in view of Takeuchi does not specifically teach, however, Sato teaches wherein the order instruction to the second production base by the second order function of the main base is performed at a timing after start of transportation of the common 30wire harness from the first production base to the second production base [Sato, Solution, Sato teaches “When an additive order is given after start of delivery work in each vehicle after preparation of the delivery schedule, it is determined if candidate vehicles to which delivery work for the additive order can be added exist in moving vehicles or not based on the delivery schedule or the delivery schedule and delivery work proceeding situations of the vehicles by a control means 1” wherein order instruction after start of transportation] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nishikawa in view of Takeuchi to incorporate the teaching of Sato by giving order instruction after start of transportation.  The motivation to combine Nishikawa in view of Takeuchi with Sato has the advantage of faster manufacturing time producing the common component first and adjusting quantity of final components later.
Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable over Nishikawa in view of Takeuchi and in further view of Liu et al. (US 20140118500 A1).
Regarding claim 54. Nishikawa in view of Takeuchi teaches all of the limitations of claim 1 (as above). Nishikawa in view of Takeuchi does not specifically teach, however, Liu teaches further comprising an intermediate base that is provided between the first production base and the second production base, inspects the common wire harness received from the first production base, and ships the inspected common wire harness to the second production base [Liu, Para. 0046, Liu teaches “Other cameras (not shown) can be arranged to image the pick location and/or other locations that track the path of the object between pick and place locations (for example, one or more intermediate locations in which the object is inspected and/or further manufacturing steps are performed to it)” wherein inspection between two manufacturing processes] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nishikawa in view of Takeuchi to incorporate the teaching of Liu by inspecting between two manufacturing processes.  The motivation to combine Nishikawa in view of Takeuchi with Liu has the advantage of finding defects in parts before the final process which would more cost effective.
  Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.
/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623